NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ALBERTO VASQUEZ BARAJAS,                   No.    18-72052
AKA Jose Albert Vasquez, AKA Jose
Alberto Vasquez,                                Agency No. A092-383-135

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Jose Alberto Vasquez Barajas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his request for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and review for

abuse of discretion the denial of a continuance, Ahmed v. Holder, 569 F.3d 1009,

1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not err or abuse its discretion in concluding that Vasquez

Barajas failed to show good cause for a continuance. See 8 C.F.R. § 1003.29;

Ahmed, 569 F.3d at 1012 (listing factors to consider); Najmabadi v. Holder, 597

F.3d 983, 990-91 (9th Cir. 2010) (holding the BIA adequately considered evidence

and sufficiently announced its decision).

      Vasquez Barajas’s due process claim fails because he has not established

prejudice from the denial of the continuance. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (an alien must show error and prejudice to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                            2                               18-72052